Dixoir, C. J.
The judgment appealed from must be affirmed.
1. The bill of exceptions does not purport to contain all the evidence; and therefore we cannot review the finding of facts.
2. The change of the judgment, by amendment, from a judgment against the plaintiff personally to one against her de bonis testatoris, was one which it was competent for the court to make. The object was to correct a mistake in the original entry, so as to conform the record to the judgment which was in fact pronounced, and not to change such judgment. Such corrections may always be made, and are not within the principle established by Spafford v. Janesville, 15 Wis. 474.
By the Court.— Judgment affirmed.